Citation Nr: 0603131	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-13 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
December 28, 2004, and in excess of 50 percent from 
December 28, 2004. 

2.  Entitlement to an initial, compensable, evaluation for 
temporomandibular joint dysfunction (TMJ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
PTSD and assigned a 30 percent rating effective July 1, 1998.  
In March 2005, the RO increased the rating for the veteran's 
PTSD to 50 percent disabling, effective December 28, 2004.  

This appeal also arises from an August 2002 rating decision 
that granted service connection for TMJ (claimed as a broken 
jaw) and assigned a noncompensable evaluation, effective July 
1, 1998.  In regard to this issue, the veteran stated in the 
September 2002 notice of disagreement that his TMJ condition 
was much worse than the 0 percent rating and he felt entitled 
to a higher rating.  In view of this, the Board finds that 
the RO has properly characterized the issue as is noted on 
the title page of this decision.  However, during a Board 
hearing in December 2005, the veteran testified that he has 
additional diseases and problems with his mouth, namely 
missing teeth, that he relates to his inservice jaw injury 
and requests service connection for.  In fact, at the hearing 
he submitted a dental x-ray and information from the Internet 
regarding teeth extractions in support of this claim, and 
waived review of this evidence by the RO.  See Disabled 
American Veterans v. Secretary, 327 F. 3d 1339 (Fed. Cir. 
2003).  His representative remarked at the hearing that this 
issue had either been "misplaced or dropped."  The Board 
finds that such an issue has not been properly developed for 
appellate review and refers this matter to the RO for 
appropriate action.




FINDINGS OF FACT

1.  Effective from the July 1, 1998, date of the grant of 
service connection, the veteran's PTSD has been productive of 
occupational and social impairment with deficiencies in most 
areas, but without total occupational and social impairment.

2.  Effective from the July 1, 1998, date of the grant of 
service connection, the veteran's TMJ has been productive of 
normal range of motion with pain.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an evaluation of 70 percent (but no higher) 
for service-connected PTSD from the date of the grant of 
service connection, July 1, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2005).

2.  The criteria for a 10 percent evaluation (but no higher) 
for service-connected TMJ from the date of the grant of 
service connection, July 1, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.150, 
Diagnostic Code 9905 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran regarding the 
issue on appeal in August 2003.  Because the VCAA notice in 
this case was not provided to the appellant prior to the RO 
decisions from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2003 letter, as well as the August 2002 
and August 2003 statements of the case and March 2004 and 
March 2005 supplemental statements of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002). The Board also 
notes that the August 2003 letter implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  Thus, the Board finds that VA's 
duty to notify has been fulfilled and any defect in the 
timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  
The veteran was also afforded adequate VA examinations during 
the appeal period and it is not shown that additional VA 
examination is necessary for a determination in this case.  
The veteran was provided with the opportunity to testify 
under oath at a Board hearing which he attended in December 
2005.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

A.  General Rating Provisions

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Court has found that there is a distinction between a 
claim based on the veteran's disagreement with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  The Court also indicated that in the case 
of an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the veteran's claims for increases arise from 
disagreements with the rating assigned following the original 
claim for service connection, consideration has been given to 
the question of whether the application of "staged ratings" 
as enunciated by the Court in Fenderson, would be 
appropriate.

B.  PTSD

Background

In May 1998, the veteran presented to a VA medical facility 
with depressed feelings.  Mental status findings revealed 
that he was oriented times three with an appropriate 
appearance.  He was cooperative during the interview and had 
a depressed mood.  Thought content was normal and his affect 
was flat.  His thought processes were normal, and he had a 
total lack of insight.  An impression was given of PTSD, 
alcohol and marijuana abuse, and depression.  A June 1998 VA 
patient record notes that the veteran was beginning a new job 
that day.  

In July 1998, the veteran filed an initial claim for service 
connection for PTSD.

On file is an August 1998 VA psychiatric consult note 
reflecting the veteran's report of serious problems with 
nightmares and sleep.  He explained that he got approximately 
3 to 4 hours of interrupted sleep at a time.  On examination 
the veteran was alert and oriented with normal speech and 
mood.  He was cooperative and appropriately dressed.  He 
reported a recent incident at work when he became extremely 
angry at his boss and thought about "whacking [him] with a 
tool."  He ended up taking the following day off from work 
as a "mental health day."  He reported that he was being 
counseled by someone at the Vet Center who was helping him, 
but that "now things [were] coming out to bother [him]."  
He had poor insight and judgment and fair impulse control.  
He was assessed as having PTSD, alcohol and polysubstance 
abuse, and depression.  He was assigned a global assessment 
of functioning (GAF) score of 50.

In September 1998, the veteran's counselor at the Vet Center 
referred the veteran to the VA medical center for a 
psychiatric evaluation to rule out the need for 
hospitalization or medication.  He noted that the veteran had 
been traumatized by his experiences in Vietnam and was 
depressed with crying spells.  He also noted that the veteran 
had suicidal thoughts with no intent, and had more intense 
flashbacks and nightmares as well as severe insomnia.

The veteran reported continuing feelings of depression during 
a September 1998 VA psychiatric consult.  Specifically, he 
reported that his mood was depressed, anxious, irritable and 
that he sometimes cried.  He denied suicidal and homicidal 
ideation and his affect was congruent with his mood.  He had 
fair judgment and poor insight.  His speech was guarded and 
defensive.  He was assigned a GAF score of 60.  He was 
prescribed Doxepin.  

On file is a July 1999 treatment summary from the veteran's 
readjustment counselor at the Vet Center who noted that the 
veteran had been a client since May 1998.  He further noted 
that the veteran had been married for 28 years and had two 
children.  He described the veteran's family relationship as 
"supportive".  He added that the veteran had participated 
in 33 counseling sessions, including individual and group 
sessions.  The individual sessions had focused on the veteran 
dealing with a right arm injury, while the group sessions 
focused on the impact of the veteran's combat experiences and 
current functioning.  He said the veteran's PTSD symptoms 
were chronic and severe.  He remarked that the veteran's 
antidepressant medication had resulted in improved sleep, but 
had a limited effect on his control of symptoms of 
depression, anxiety, and PTSD - especially flashbacks and 
nightmares or trauma suffered in combat, including suicidal 
thoughts.  The counselor stated the veteran's ability to 
resume remunerative employment was questionable.  

During a Board hearing in June 2001, the veteran testified 
that he was not working and was attending school.  He 
explained that he had sustained a crush injury to his wrist 
while working in construction and had undergone three 
surgeries.  He said it was tough being 51 and having one 
wrist that didn't work very well.  As far as his PTSD 
symptoms, the veteran said he didn't go out much and was 
thankful that he had a very understanding wife.  He said he 
was medicating with Serzone during the day and Doxepin at 
night to help with sleep and nightmares.  

A July 2001 VA outpatient progress note shows that the 
veteran attended vocational rehabilitation retraining.  It 
further shows that his diagnosis was "clearly PTSD" that 
was chronic and severe.  Symptoms included anxiety, 
depression, significant anger and lability of emotion, 
intrusive memories of combat and death, episodic poor sleep 
with nightmares of Vietnam and distrust of people, 
particularly people of authority.  The veteran estimated 
having over 30 jobs since service and said he either quit or 
alienated his employer.  He denied suicidal or homicidal 
ideation, but his anger was noted to clearly be his 
predominant feeling and got in the way of him relating to 
others.  His mentation was age appropriate with reported poor 
attention/concentration.  He was assigned a GAF of 53/57.  
His prescribed medication was Doxepin, 25 mg, which helped 
with his sleep, but not his nightmares.      

A May 2003 VA progress note shows that the veteran had been 
fired from another job due to an inability to complete the 
required task and concentrate on the task.  The note shows 
that the veteran had struggled in multiple areas with 
multiple employers to stay employed and acknowledged major 
difficulty with authority.  On examination he was anxious and 
depressed/angry.  He was also clearly irritable/labile with 
occasional loss of physical control.  He denied suicidal or 
homicidal ideation.  He was assigned a GAF score of 52/56.  
Similar findings and GAF scores are noted on progress notes 
dated in May 2003, August 2003 and November 2003.  The 
November 2003 note shows that the veteran was performing 
part-time contract work and was trying to make the job go 
"ok".  The note also contains the veteran's report of 
having been in a recent fight with his boss.

The veteran's spouse submitted a statement in August 2003 
stating that she and the veteran had been married for 32 
years.  She estimated that the veteran had 16 jobs over the 
years and said it had been difficult for him to stay at one 
job.  She explained that he would become angry or paranoid 
and quit.  She also said that many times be became so 
depressed that he would just give up.  She noted his sleep 
and memory problems and said she had learned to write him 
daily notes to help him remember things.   

A February 2004 VA outpatient record shows that the veteran 
continued to have chronic sleep problems and his PTSD 
symptoms persisted significantly.  On examination the veteran 
was anxious and depressed with underlying anger.  He also had 
major difficulty with authority.  He was clearly 
irritable/labile with occasional loss of physical control.  
He denied suicidal or homicidal ideation, and described 
difficulty with attention and concentration.  

An October 2004 VA progress note reflects that the veteran 
lost his job working for his son.  The veteran said he had 
gotten into an altercation with a co-worker and was told by 
his son he was "too slow...and spacey".  The examining 
psychiatrist said that the veteran had had innumerable jobs 
over the last several years from which he either got fired or 
quit.  He said the veteran remained anxious, depressed, 
labile, with significant memories of his combat experience.  
The veteran also had significant anger and major difficulty 
with authority.  The veteran denied suicidal or homicidal 
ideation and had a strong sense of foreboding.  He also 
reported poorer sleep and increased nightmares.  The 
psychiatrist assigned the veteran a GAF score of 50/53.  

During a December 2004 VA PTSD examination, the veteran's 
symptoms were noted to be chronic, without remission.  His 
medication included trazodone and gabapentin.  The veteran 
reported increased nightmares, irritability and lability.  He 
reported having had about 14 jobs since Vietnam and said he 
last worked part-time in early December, but got laid off due 
to lack of business.  He had no close friends and essentially 
isolated himself socially.  He denied present substance 
abuse.  On examination there was no impairment in thought 
process or communication.  The veteran was not psychotic.  He 
had good eye contact and no inappropriate behavior.  He 
admitted to frequent suicidal and homicidal thoughts, but 
with no plan or intent.  His hygiene was good and there was 
no difficulty with the basic activities of daily living.  He 
was oriented to person, place and time.  He indicated some 
short term memory impairment, but denied obsessive 
ritualistic behavior.  His speech was fluent and relative.  
There was occasional panic, but the veteran avoided such 
situations.  He had depression that was rated as a 6 out of 
10 and anxiety rated as a 6-7 out of 10.  The examiner noted 
that at these levels the veteran's ability to focus and 
concentrate was impaired thus affecting his short term memory 
adversely.  His impulse control was fair with some verbal 
outbursts and occasional throwing of things.  He had poor 
sleep and nightmares.  The veteran was diagnosed as having 
PTSD, chronic and symptomatic.  He was assigned a GAF score 
of 48 with suicidal ideation, no friends, and serious 
impairment in social and occupational functioning.  

The veteran reported during an August 2005 VA outpatient 
visit that he had walked off his job two days earlier because 
of a confrontation with his foreman.  The examining 
psychiatrist stated that the veteran continued to take jobs 
and then get fired or quit when confronted with authority.  
The veteran admitted to the episodic use of alcohol.  The 
psychiatrist said he concurred with the recommendation of the 
veteran's wife and therapist that the veteran participate in 
a "STP" residential program.  On examination the veteran 
was clearly irritable and labile with a history of occasional 
loss of physical control.  He reported poorer sleep with 
increased nightmares.  He was assigned a GAF score of 49/52.  

According to a November 2005 VA progress note, the veteran 
remained in a committed marriage, but almost all other areas 
of his life were "marginal/fragile" and he was unable to 
hold a job for more than a few months.  On examination the 
veteran was a clearly angry man with a history of occasional 
loss of physical control.  He denied homicidal ideation.  He 
described ongoing difficulty with attention and 
concentration.  Overall, the psychiatrist said the veteran 
remained working and independent, but this was "truly a slim 
margin."  He further noted that the veteran "isolates" 
when not working.  He assigned the veteran a GAF score of 
49/52. 

There is also a November 2005 report from the veteran's 
readjustment counselor at the Vet Center who said that the 
veteran was experiencing significant stress related to 
conflicts at work, anger management problems, and personal 
health problems.  He opined that the veteran's condition was 
permanent and not likely to improve.

During a December 2005 Board hearing, the veteran testified 
that his psychiatrist told him he meets the criteria for a 70 
percent rating.  He also said he has had a hard time keeping 
jobs over the years.  He said and that one of his jobs had 
been to help out the disaster victims in Mississippi and 
Louisiana for 19 days, but that when he saw a dead body very 
close to him, it brought back a lot of issues for him.  He 
said that as far as present employment, he did temp things 
whenever he could, including building docks in Tampa Bay.  He 
also remarked that the sleeping pills and anxiety pills that 
VA prescribed have him helped, but that "it doesn't stop".   

Discussion

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005)), a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).

By comparing the pertinent medical evidence in the instant 
case to VA's criteria for rating mental disorders, the Board 
finds that the veteran's disability more closely approximates 
the criteria for a 70 percent rating from July 1, 1998, even 
though the veteran does not meet all of the criteria for a 70 
percent rating.  In this regard, it must be keep in mind that 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.  See also 38 C.F.R. 
§ 4.7.

Specifically, while there is no evidence of obsessional 
rituals which interfere with routine activities, or speech 
intermittently illogical, obscure or irrelevant, the veteran 
does have depression that affects his ability to function.  
VA progress notes beginning in 1998 are replete with 
notations that the veteran was depressed and anxious.  In 
fact, the December 2004 VA examiner noted the veteran's 
depression was at a level 6 (out of 10) and that at that 
level his ability to focus and concentrate was impaired and, 
in turn, affected his short term memory adversely.  The 
veteran's spouse stated in August 2003 that the veteran had 
difficulty staying at one job and many times became so 
depressed that he "would just give up."  As far as suicidal 
ideation, various VA progress notes show that the veteran 
denied current suicidal and homicidal ideation, however the 
veteran's readjustment counselor in September 1998, as well 
as the VA examiner in December 2004, noted that the veteran 
admitted to suicidal ideation, but with no plan or intent.  

The veteran also has impaired impulse control in the sense 
that he angers easily and is irritable.  The progress notes 
are consistent in showing that the veteran was a "clearly 
angry man" who was irritable and labile with occasional loss 
of physical control.  In fact, a July 2001 VA progress note 
states that anger was clearly the veteran's predominant 
feeling and got in the way of him relating to others.  

While the veteran does not have spatial disorientation or 
neglect of personal appearance and hygiene, he does have 
difficulty in adapting to stressful circumstances at work as 
is evident by his readjustment counselor's report that the 
veteran has had approximately 30 jobs since service.  VA 
outpatient records from as early as 1998 show that the 
veteran consistently gets into altercations with his bosses 
and either quits or is fired.  In fact, a VA psychiatrist in 
November 2005 stated that the veteran was unable to hold a 
job for more than a few months and although he remained 
working and independent, this was "truly a slim margin."  

Regarding the veteran's ability to maintain and establish 
effective relationships, the medical records show that 
despite the fact that the veteran was able to maintain a 
committed relationship with wife, he was primarily socially 
isolated.  More specifically, the December 2004 VA examiner 
said that the veteran had no friends and isolated himself 
socially, and a November 2005 VA psychiatrist stated that the 
veteran "isolates" himself when not working.  

The veteran's GAF scores from 1998 have predominantly ranged 
from 48 to 60 with the lower scores more prevalent in recent 
years.  Scores such as this fall somewhere between serious 
and moderate symptoms.  However, based on the actual physical 
examination findings and physician assessments, the Board 
finds that the veteran's PTSD have more closely approximated 
serious rather than moderate symptoms since the effective 
date of the grant of service connection in 1998.  In this 
regard, the veteran's unstable work history dates back to 
1998 as does his social impairment.  Moreover, the medical 
records back to 1998 have consistently assessed the veteran's 
PTSD as "chronic and severe" with "significant" symptoms.  

For the foregoing reasons, and by resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence supports an increased rating, to 70 percent, for the 
veteran's service-connected PTSD from the effective date of 
the grant of service connection, July 1, 1998.

Consideration of a total, 100 percent, schedular rating for 
the veteran's PTSD has been considered from the date of the 
grant of service connection.  However, the veteran's actual 
symptoms as described in the evidence above do not meet the 
criteria for a 100 percent rating.  That is, the evidence 
does not show that the veteran has any of the symptoms listed 
under the criteria for a 100 percent rating for total 
occupational and social impairment.  Specifically, the 
evidence consistently shows that the veteran does not have 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior or persistent danger of hurting self or others.  
Moreover, there is no indication of his being intermittently 
unable to perform activities of daily living (including 
maintaining personal hygiene), disoriented to time or place, 
or memory loss to the degree of forgetting names of close 
relatives, own occupation or own name.  

Additionally, although the veteran's employment history is 
adversely affected by his PTSD, the Board finds that the 
application of the rating schedule is adequate and practical 
in this case.  That is, in the absence of evidence of marked 
interference with employment due to the veteran's psychiatric 
disability, repeated hospitalization, or evidence that the 
disability is otherwise so exceptional or unusual as to 
render application of the regular schedular standards 
impractical, the Board is not required to remand the claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of more than a 70 percent rating 
on an extra-schedular basis.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

C.  Temporomandibular Joint Dysfunction

Background

In May 1998, the veteran was seen in a VA medical clinic on 
an emergent basis due to dental pain which had its onset 
approximately three weeks earlier.  The veteran said that one 
tooth "rotted away" and he was now having trouble eating.  
He was assessed as having gross dental carries "RL" molar 
without abscess.  

During a June 2001 Board hearing, the veteran testified that 
he had had continued mouth problems ever since service.  He 
reported mouth pain, mainly when chewing, and clicking.  

During an April 2002 VA dental examination, the veteran 
reported that since being discharged from service he has 
experienced loss of several teeth as well as pain in his left 
jaw while chewing or while opening his jaw.  Examination and 
panellipse indicated missing teeth #s 1, 2, 7, 13, 14, 15, 
16, 17, 18, 19, 30 and 32.  There also appeared to be loss of 
maxillary alveolar bone consistent with post extraction 
healing of the upper jaw and minimal loss of bone in the 
mandible.  There was no limitation of motion of the jaw on 
hinge movement, translation, right/left excursive movements 
and protrusion.  There were no replacements of the missing 
teeth, and caries existed on several teeth at the "CEJ" 
with evidence of poor oral hygiene.  Calculus/tartar was 
present on the lower anterior teeth, and the veteran was in 
need of a collapse.  The veteran exhibited generalized 
gingivitis (mild) with chronic early type II adult 
periodontitis.  Several teeth were in need of 
repair/restoration.  The veteran had adequate bone remaining 
to allow for placement of dental partial prostheses.  

The veteran's diagnoses included TMJ click/pop left side with 
normal range of motion.  The left TMJ was noted to be 
painful.  The examiner stated that he discussed the case with 
a Board certified Oral and Maxillofacial Surgeon who 
concurred that there was no residual (mandibular) defect.  He 
did note that the loss of the veteran's teeth on the left 
side exacerbated the TMJ problems on that side as there were 
no posterior occlusal support putting further stress on the 
joint, but the degree to which that was occurring depended on 
how long ago the lower/upper teeth on the left side were 
removed.  

A November 2002 VA dental progress note shows that dental x-
rays were performed and contains a diagnosis of caries, 
missing teeth, no treatment indicated relative to the 
veteran's service-connected malunion of jaw.  

In February 2005, the veteran was briefly re-evaluated by the 
same VA examiner who conducted the April 2002 dental 
examination.  Findings revealed interincisal opening greater 
than 40 mm (44 mm w/o pain) and right/left excursions greater 
than 4mm (10mm bilaterally).  The veteran complained of pain 
in the left TMJ when chewing or opening.  He said he had had 
some dental work completed since 2002, to include deep 
cleaning, but several teeth had dental caries.  The examiner 
stated that range of motion continued to be normal with pain, 
in addition to clicking and popping in the left TMJ.  He 
added that loss of teeth and malocclusion contributed to the 
TMJ pain by adding stress to the joints.  

The veteran testified in December 2005 that he experiences 
pain and popping in his jaw and the pain is what bothers him.  
At the hearing the veteran submitted a dental x-ray along 
with medical information that he downloaded from the Internet 
regarding teeth extractions and the effects of such 
extractions.  

Discussion

The veteran's TMJ dysfunction, status post closed reduction 
of the mandibular condyles with intermaxillary fixation, is 
evaluated in VA's Schedule for Rating Disabilities under the 
criteria for the evaluation of dental and oral conditions, 
specifically, under Diagnostic Code 9905.  See 38 C.F.R. § 
4.150.

Diagnostic Code 9905 provides that if limitation of motion, 
inter-incisal range, of the TMJ articulation is from 31 to 40 
mm, or if there is limitation of range of lateral excursion 
from 0 to 4 mm, a 10 percent rating is warranted.  If 
limitation of motion, inter-incisal range, of the TMJ 
articulation is from 21 to 30 mm, a 20 percent rating is 
warranted.  If limitation of motion, inter-incisal range, of 
the TMJ articulation is from 11 to 20 mm, a 30 percent rating 
is warranted, and if the limitation of motion, inter-incisal 
range, of the TMJ articulation is from 0 to 10 mm, a 40 
percent rating is warranted.  Id.

When evaluating musculoskeletal disabiities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
In particular, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  It is the intent of the Rating Schedule to recognize 
actual painful, unstable, or malaligned joints, due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint. 38 C.F.R. § 4.59.

In the instant case, the veteran was noted to have no 
limitation of motion of the jaw during the April 2002 VA 
examination either on hinge movement, translation, right/left 
excursive movements and protrusion.  He was also found to 
have normal range of motion of his jaw during a VA re-
evaluation in February 2005.  Findings at that examination 
revealed interincisal opening greater than 40 mm (44 mm w/o 
pain) and right/left excursions greater than 4 mm (10 mm 
bilaterally).  These findings do not satisfy the criteria 
under Code 9905 for a compensable evaluation.  

However, the veteran has been consistent in his complaints of 
pain on movement, notably when chewing or opening his jaw.  
In addition, the April 2002 VA examiner acknowledged the 
veteran's pain by stating that his TMJ was painful and 
remarked in February 2005 that the veteran had normal range 
of motion with pain.  Under such circumstances, application 
of the provisions of 38 C.F.R. § 4.7 and consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.49, allows the 
assignment of a 10 percent rating under Diagnostic Code 9905.  
The Board does not, however, find that the dental findings 
support a higher rating even with consideration of factors of 
pain, weakness, incoordination and fatigability.  There is 
simply no showing of limitation of inter-incisal motion that 
meets or approximates the requirements for the next higher 20 
percent rating.  In this regard, as noted above, the 
veteran's TMJ range of motion during both the April 2002 and 
February 2005 VA dental examinations was normal.  

Accordingly, the evidence favors an increased rating, to 10 
percent, but no higher, for the veteran's TMJ from the July 
1, 1998, effective date of the grant of service connection.  

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis have not been met in the absence of evidence showing 
that the veteran's TMJ resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell, 9 Vet. App. at 158-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.


ORDER

An initial rating of 70 percent, but no higher, for PTSD for 
the period from July 1, 1998, is granted, subject to the law 
and regulations governing the payment of monetary benefits.

An initial compensable rating of 10 percent, but no higher, 
for TMJ for the period from July 1, 1998, is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


